Exhibit 10.12

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.,

HA MERGER SUB I LLC,

HA MERGER SUB III LLC,

MISSIONPOINT HA PARALLEL FUND, LLC,

MISSIONPOINT ES PARALLEL FUND I, L.P.,

MISSIONPOINT HA PARALLEL FUND I CORP.

AND

MISSIONPOINT HA PARALLEL FUND, L.P.

 

 

AGREEMENT AND PLAN OF MERGER

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page  

Article I Definitions

     3   

Section 1.01.

  

Definitions.

     3   

Section 1.02.

  

Rules of Application.

     7   

Article II The Mergers

     7   

Section 2.01.

  

Effect of the Mergers.

     7   

Section 2.02.

  

Closing Date.

     8   

Section 2.03.

  

Effects of the Mergers on Merging Entity Equity Interests and Merger Sub
Membership Interests.

     8   

Section 2.04.

  

Merger Consideration.

     8   

Section 2.05.

  

Termination.

     9   

Section 2.06.

  

Tax Treatment.

     9   

Section 2.07.

  

Tax Withholding.

     9   

Section 2.08.

  

Officers and Directors.

     9   

Article III Conditions and Covenants

     9   

Section 3.01.

  

Conditions to the Obligations of the Parent and the Merger Subs.

     9   

Section 3.02.

  

Conditions to the Obligations of the Merging Entity and the Owner.

     10   

Section 3.03.

  

Covenants of the Owner.

     11   

Section 3.04.

  

Covenants of the Merging Entity.

     12   

Section 3.05.

  

Covenants of the Splitter Partnership.

     13   

Article IV Representations and Warranties

     13   

Section 4.01.

  

Representations and Warranties of the Owner.

     13   

Section 4.02.

  

Representations and Warranties of the Parent.

     17   

Section 4.03.

  

Representations and Warranties of Merger Sub I.

     19   

Article V Defaults and Remedies

     19   

Section 5.01.

  

Default by the Merging Entity or the Owner.

     19   

Article VI TAX MATTERS

     20   

Section 6.01.

  

Tax Returns.

     20   

Section 6.02.

  

Tax Sharing.

     20   

Section 6.03.

  

Cooperation on Tax Matters.

     20   

Section 6.04.

  

Special Tax Indemnity.

     20   

Section 6.05.

  

Survival.

     22   

 

- i -



--------------------------------------------------------------------------------

Article VII Indemnification

     22   

Section 7.01.

  

Indemnification.

     22   

Section 7.02.

  

Method of Asserting Claims.

     22   

Section 7.03.

  

Survival.

     23   

Section 7.04.

  

Waiver of Claims.

     23   

Section 7.05.

  

Character of Indemnity Payments.

     23   

Article VIII Miscellaneous

     23   

Section 8.01.

  

Marketing.

     23   

Section 8.02.

  

Entire Agreement; No Amendment.

     24   

Section 8.03.

  

Certain Expenses.

     24   

Section 8.04.

  

Transfer Taxes.

     24   

Section 8.05.

  

Notices.

     24   

Section 8.06.

  

No Assignment.

     25   

Section 8.07.

  

Governing Law.

     25   

Section 8.08.

  

Multiple Counterparts.

     25   

Section 8.09.

  

Further Assurances.

     25   

Section 8.10.

  

Miscellaneous.

     25   

Section 8.11.

  

Invalid Provisions.

     25   

Section 8.12.

  

Attorneys’ Fees.

     26   

Section 8.13.

  

Waiver of Jury Trial.

     26   

 

- ii -



--------------------------------------------------------------------------------

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of April 15,
2013, by and among HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC., a
Maryland corporation (the “Parent”), HA MERGER SUB I LLC, a Delaware limited
liability company and a wholly owned subsidiary of the Parent (the “Merger Sub
I”), HA MERGER SUB III LLC, a Maryland limited liability company and a wholly
owned subsidiary of the Parent (the “Upstream Merger Sub” and, together with the
Merger Sub I, the “Merger Subs”), MISSIONPOINT HA PARALLEL FUND, LLC, a Delaware
limited liability company (the “Owner”), MISSIONPOINT ES PARALLEL FUND I, L.P.,
a Delaware limited liability partnership (the “ES Partnership”), MISSIONPOINT HA
PARALLEL FUND I CORP., a Delaware corporation (the “Merging Entity”), and
MISSIONPOINT HA PARALLEL FUND, L.P., a Delaware limited liability partnership
(the “Splitter Partnership”).

W I T N E S S E T H:

WHEREAS, prior to the Closing Date (as defined herein), the Merging Entity owned
a certain number of Series A Participating Preferred Units and/or Class A Common
Units (collectively, the “LLC Equity Interests”) of Hannon Armstrong Capital
LLC, a Maryland limited liability company (“Hannon LLC”) indirectly through its
limited partner interest in the Splitter Partnership;

WHEREAS, the Owner indirectly holds outstanding equity interests of ES
Partnership, which directly holds equity interests in HA ES Development LLC
(“Energysource”), as a result of the distribution of such interests out of
Hannon LLC in December 2012 (such distribution, the “Energysource
Distribution”);

WHEREAS, prior to the Closing Date, the Splitter Partnership shall distribute
the LLC Equity Interests to the Merging Entity;

WHEREAS, the parties to this Agreement intend that Merger Sub I be merged with
and into the Merging Entity, with the Merging Entity surviving that merger, as a
wholly owned subsidiary of the Parent, on the terms and subject to the
conditions set forth herein (the “First Merger”), immediately followed by a
merger of the Merging Entity into Upstream Merger Sub, with Upstream Merger Sub
surviving that merger, as a wholly owned subsidiary of the Parent, on the terms
and subject to the conditions set forth herein (the “Second Merger” and,
together with the First Merger, the “Mergers”);

WHEREAS, in the First Merger, upon the terms and subject to the conditions of
this Agreement, all of the outstanding shares of stock of the Merging Entity
(the “Merging Entity Equity Interests”) will be cancelled and converted into the
right to receive, without interest, 381,893 shares of the Parent’s common stock,
$0.01 par value per share (the “Common Stock”), adjusted proportionally for any
stock dividends, stock splits, reverse stock splits or similar transactions
entered into or made by the Parent between the date of this Agreement and the
Closing Date (as defined herein) (the “Merger Consideration”), with the
understanding that no fractional shares will be issued and no cash will be paid
in lieu of fractional shares;



--------------------------------------------------------------------------------

WHEREAS, the board of directors of the Merging Entity has (a) determined that it
is in the best interests of the Merging Entity, and declared it advisable, to
enter into this Agreement; (b) directed that this Agreement and the Mergers be
submitted to the stockholders of the Merging Entity for consideration; and
(c) approved the Mergers and the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including the Mergers;

WHEREAS, the stockholder of the Merging Entity has approved this Agreement and
the Mergers;

WHEREAS, following the closing of the Mergers, the Parent intends to contribute
its ownership interest in Upstream Merger Sub to Hannon Armstrong Sustainable
Infrastructure, L.P., a Delaware limited liability partnership (the “Operating
Partnership”), in exchange for a certain number of operating partnership units
in the Operating Partnership and Fund III (as defined herein) will contribute
its interest in Hannon LLC to the Operating Partnership pursuant to the
Contribution Agreement (as defined herein);

WHEREAS, following the closing of the Mergers, Upstream Merger Sub intends to
adopt and approve an amended and restated limited liability company agreement of
Hannon LLC substantially in the form set forth on Exhibit B of this Agreement to
replace the Existing LLC Agreement (as defined herein).

WHEREAS, the board of directors of the Parent has, on the terms and subject to
the conditions set forth in this Agreement, approved the Mergers, this Agreement
and the consummation of the transactions contemplated hereby;

WHEREAS, the Parent, in its capacity as the sole member of Merger Sub I, has, on
the terms and subject to the conditions set forth in this Agreement, approved
the First Merger, this Agreement and the consummation of the transactions
contemplated hereby;

WHEREAS, the Parent, in its capacity as the sole member of Upstream Merger Sub,
has, on the terms and subject to the conditions set forth in this Agreement,
approved the Second Merger, this Agreement and the consummation of the
transactions contemplated hereby;

WHEREAS, each of the parties hereto has been advised by the other parties and
acknowledges that such other parties would not be entering into this Agreement
without the representations, warranties and covenants which are being made and
agreed to herein by each party hereto and that such parties are entering into
this Agreement in reliance on such representations, warranties and other
covenants; and

NOW, THEREFORE, in consideration for the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. The following terms as used in this Agreement shall
have the meanings attributed to them as set forth below unless the context
clearly requires another meaning. Other capitalized terms used herein shall,
unless the context otherwise requires, have the meanings assigned to such terms
herein.

“Accredited Investor” means, for purposes of this Agreement, a Person who
qualifies as an “accredited investor” under Rule 501(a) of Regulation D of the
Securities Act and who affirmatively certifies as such on Exhibit A to this
Agreement as to the basis for such certification.

“Affiliate” means, with respect to any Person, any other Person that
(a) directly, or indirectly through one or more intermediaries, owns, Controls,
is Controlled by or is under common Control with a specified Person or (b) is a
family member of a specified Person; provided, however, that neither the Parent
nor either of the Merger Subs shall be deemed to be an Affiliate of the Merging
Entity or any of its subsidiaries or other Affiliates.

“Agreement” has the meaning set forth in the preamble.

“Authority” means a governmental body or agency having jurisdiction over such
Person.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the State of Maryland are authorized or required by law to
close.

“Closing” and “Closing Date” have the meanings set forth in Section 2.02.

“Code” means the Internal Revenue Code of 1986, as in effect from time to time.

“Common Stock” has the meaning set forth in the recitals.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
the date hereof, by and between the Operating Partnership, the Parent and Fund
III.

“Control” (including the terms “Controlled by” and “under common Control with”)
means, with respect to a Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Energysource” has the meaning set forth in the recitals.

“Energysource Distribution” has the meaning set forth in the recitals.

“ES Partnership” has the meaning set forth in the recitals.

 

- 3 -



--------------------------------------------------------------------------------

“Existing Agreements” has the meaning set forth in Section 4.01(e).

“Existing LLC Agreement” means Hannon LLC’s Third Amended and Restated Operating
Agreement, dated as of April 26, 2010, as amended.

“Existing Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of May 31, 2007, as amended, by and among Hannon LLC and the
other parties thereto.

“First Merger” has the meaning set forth in the recitals.

“Fund II” means MissionPoint HA Parallel Fund II, LLC.

“Fund III” means MissionPoint HA Parallel Fund III, LLC.

“Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

“Hannon LLC” has the meaning set forth in the recitals.

“Indemnified Parties” means the Parent, the Merger Subs and each of their
subsidiaries, equity holders, affiliates, directors, officers, employees,
successors and assigns.

“Indemnifying Party” means the Owner.

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of
May 31, 2007, by and among Hannon LLC, the Splitter Partnership, Jeffrey W.
Eckel and the other investors party thereto, as amended.

“Laws” means laws, statutes, rules, regulations, codes, orders, ordinances,
judgments, injunctions, decrees and policies of any Governmental Authority.

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

“Liens” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest or any preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement), and any
obligations under capital leases having substantially the same economic effect
as any of the foregoing.

“LLC Equity Interests” has the meaning set forth in the recitals.

 

- 4 -



--------------------------------------------------------------------------------

“Loss” or “Losses” means any and all direct claims, losses, damages, costs,
liabilities, fines, penalties, deficiencies, diminution of value, causes of
action and expenses, including, without limitation, attorney’s fees and
disbursements, and exclusive of all contingent or consequential items.

“Maryland LLC Act” has the meaning set forth in Section 2.01(b).

“Merger Consideration” has the meaning set forth in the recitals.

“Merger Sub I” has the meaning set forth in the preamble.

“Merger Subs” has the meaning set forth in the preamble.

“Merger Sub Material Adverse Effect” means any material adverse change in any of
the assets, business, condition (financial or otherwise), results of operation
or prospects of Merger Sub I and its subsidiaries taken together.

“Mergers” has the meaning set forth in the recitals.

“Merging Entity” has the meaning set forth in the preamble.

“Merging Entity Equity Interests” has the meaning set forth in the recitals.

“Merging Entity Material Adverse Effect” means any material adverse change in
any of the assets, business, condition (financial or otherwise), results of
operation or prospects of the Merging Entity and its subsidiaries taken
together.

“Operating Partnership” has the meaning set forth in the recitals.

“Organizational Documents” means (i) the charter, articles of organization,
certificate of formation or certificate of limited partnership for such Person,
(ii) the bylaws, operating agreement, limited liability company agreement, or
limited partnership agreement for such Person and (iii) any certificate of
qualification or foreign entity registration for such Person (together with all
supplements, amendments, modifications, consents and waivers related to any of
the foregoing).

“Owner” has the meaning set forth in the preamble.

“Parallel Fund II Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of the date hereof, by and between the Parent, HA Merger Sub II
LLC, Upstream Merger Sub, Fund II, MissionPoint ES Parallel Fund II, L.P.,
MissionPoint HA Parallel Fund II Corp. and MissionPoint HA Parallel Fund, L.P.

“Parent” has the meaning set forth in the preamble.

 

- 5 -



--------------------------------------------------------------------------------

“Parent Material Adverse Effect” means any material adverse change in any of the
assets, business, condition (financial or otherwise), results of operation or
prospects of the Parent and its subsidiaries taken together.

“Person” means an individual, partnership, corporation (including a business
trust, statutory trust or real estate investment trust), limited liability
company, joint stock company, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, effective as of the Closing Date, by and among the Parent and the
persons listed on Schedule I thereto.

“Second Merger” has the meaning set forth in the recitals.

“Securities Act” means the Securities Act of 1933, as in effect from time to
time, and applicable rules and regulations thereunder. Any reference herein to a
specific section or sections of the Securities Act shall be deemed to include a
reference to any corresponding provision of future law.

“Splitter Partnership” has the meaning set forth in the preamble.

“Straddle Period” means any Tax period beginning, but not ending, on or before
the Closing Date.

“Surviving Merging Entity Shares” has the meaning set forth in
Section 2.03(b)(i).

“Tax” means any and all U.S. federal, state, county, local, non-U.S. or other
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind or any charge of any kind in the nature of (or similar
to) taxes whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not.

“Tax Authority” means any Governmental Authority responsible for the collection,
operation or administration of Taxes.

“Tax Group” means any affiliated, consolidated, combined or other group of which
the Merging Entity is or has been a member prior to the Closing Date for
purposes of any Tax.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

- 6 -



--------------------------------------------------------------------------------

“Upstream Merger Sub” has the meaning set forth in the preamble.

“Voting Interests” means, with respect to any Person, ownership interests, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right to vote has been suspended by the happening of
such a contingency.

“Waiver Letter” means that certain ownership waiver letter, effective as of the
Closing Date, executed by the Parent for the benefit of the Owner.

Section 1.02. Rules of Application. The definitions in Section 1.01 and
elsewhere in this Agreement shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine and neuter forms. The
words “include,” “includes,” and “including” shall be deemed to be followed by
the phrase “without limitation.” The words “herein,” “hereof,” “hereunder,” and
similar terms shall refer to this Agreement, unless the context otherwise
requires.

ARTICLE II

THE MERGERS

Section 2.01. Effect of the Mergers.

(a) On the terms and subject to the conditions set forth in this Agreement, and
in accordance with the Delaware General Corporation Law and the Delaware Limited
Liability Company Act, on the Closing Date, (i) Merger Sub I shall merge with
and into the Merging Entity and (ii) the separate existence of Merger Sub I
shall cease and the Merging Entity shall continue its existence as the surviving
entity in the First Merger and as a wholly owned subsidiary of the Parent under
the Delaware General Corporation Law. Without limiting the generality of the
foregoing, and subject thereto, from and after the Closing Date, subject to
Section 2.01(b), all property, rights, privileges, immunities, powers,
franchises, licenses and authority of Merger Sub I shall vest in the Merging
Entity, and all debts, liabilities, obligations, restrictions and duties of
Merger Sub I shall become the debts, liabilities, obligations, restrictions and
duties of the Merging Entity.

(b) On the terms and subject to the conditions set forth in this Agreement, and
in accordance with the Delaware General Corporation Law and the Maryland Limited
Liability Company Act (the “Maryland LLC Act”), on the Closing Date and
immediately after the steps set forth in Section 2.01(a), (i) the Merging Entity
shall merge with and into Upstream Merger Sub and (ii) the separate existence of
the Merging Entity shall cease and Upstream Merger Sub shall continue its
existence under the Maryland LLC Act as the surviving entity in the Second
Merger and as a wholly owned subsidiary of the Parent under the Maryland LLC
Act. Without limiting the generality of the foregoing, and subject thereto, from
and after the Closing Date, all property, rights, privileges, immunities,
powers, franchises, licenses and authority of the Merging Entity shall vest in
Upstream Merger Sub, and all debts, liabilities, obligations, restrictions and
duties of the Merging Entity shall become the debts, liabilities, obligations,
restrictions and duties of Upstream Merger Sub.

 

- 7 -



--------------------------------------------------------------------------------

Section 2.02. Closing Date. Unless this Agreement is sooner terminated or
extended pursuant to its terms or unless otherwise agreed to in writing by the
parties hereto, the closing of the transactions contemplated by this Agreement
(the “Closing”) shall become effective at such time as (i) the certificate of
merger relating to the First Merger is duly filed with the Secretary of State of
the State of Delaware, (ii) the certificate of merger relating to the Second
Merger is duly filed with the Secretary of State of the State of Delaware and
(iii) the articles of merger relating to the Second Merger are accepted for
record by the State Department of Assessments and Taxation of Maryland, or, in
each case, such later date and time, not more than 30 days thereafter, as the
parties hereto may otherwise agree (the “Closing Date”).

Section 2.03. Effects of the Mergers on Merging Entity Equity Interests and
Merger Sub Membership Interests.

(a) On the terms and subject to the conditions set forth in this Agreement, the
Owner is irrevocably bound to accept and entitled to receive, as a result of and
upon consummation of the First Merger, the Merger Consideration.

(b) On the Closing Date:

(i) by virtue of the First Merger and without any action on the part of the
Parent, Merger Sub I or the Merging Entity, (x) each outstanding Merging Entity
Equity Interest shall be cancelled and retired and shall cease to exist and
shall be converted into the right to receive the Merger Consideration in
accordance with Section 2.04, which the Parent shall issue and deliver to the
Owner immediately upon Closing and each holder (other than the Parent) of a
Merging Entity Equity Interest shall no longer have any rights with respect
thereto, except the Owner’s right to receive the Merger Consideration in
accordance with this Agreement and (y) the membership interests in Merger Sub I
held by the Parent prior to the First Merger shall be converted into and become,
in the aggregate, 100 fully paid and nonassessable shares of common stock of the
Merging Entity, representing 100% of the issued and outstanding shares of the
surviving corporation (the “Surviving Merging Entity Shares”); and

(ii) upon the consummation of the First Merger, by virtue of the Second Merger
and without any action on the part of the Parent, the Merging Entity or Upstream
Merger Sub, (x) each outstanding Surviving Merging Entity Share shall be
cancelled and retired and shall cease to exist and no consideration shall be
delivered in exchange therefor; and (y) the membership interests in the Upstream
Merger Sub shall remain outstanding without any change or effect and the Parent
shall remain as the sole member of Upstream Merger Sub.

Section 2.04. Merger Consideration. On the Closing Date, the Parent shall issue
and deliver the Merger Consideration to the Owner in electronic book-entry form
through the Parent’s transfer agent in accordance with the terms and conditions
of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Section 2.05. Termination. Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated at any time prior to the Closing, as
follows:

(a) by mutual consent of all the parties;

(b) by the Parent, the Merger Subs, the Owner or the Merging Entity if the
Closing has not occurred by December 31, 2013;

(c) by the Parent or the Merger Subs if any of the conditions set forth in
Section 3.01 have not been satisfied or waived by the Parent and the Merger
Subs; or

(d) by the Parent or the Merger Subs pursuant to Article V.

If any party elects to terminate this Agreement pursuant to this Section, then
such party shall provide written notice to the other parties of such election
and the reason for terminating this Agreement and the termination of this
Agreement shall be effective upon the non-issuing parties’ receipt of the
termination notice.

Section 2.06. Tax Treatment. The parties intend and agree that, taken together,
the Mergers, for U.S. federal income tax purposes, shall, consistent with IRS
Revenue Ruling 2001-46, constitute a tax-free reorganization under
Section 368(a)(1)(A) of the Code and shall not maintain a position on their
respective U.S. federal income tax returns or otherwise that is inconsistent
therewith.

Section 2.07. Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Parent shall be entitled to deduct and withhold from the Merger
Consideration or any other payment made by it under this Agreement such amounts
that it reasonably determines, after consultation with the Owner, that it is
required to deduct and withhold under applicable law, and any amounts so
deducted and withheld shall be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made.

Section 2.08. Officers and Directors. Unless otherwise determined by the Parent,
the managers, directors and officers, if any, of Upstream Merger Sub in office
or position immediately prior to the Closing shall remain in such office or
position following the Closing, in each case until their respective successors
are duly elected or appointed or until their earlier death, resignation or
removal.

ARTICLE III

CONDITIONS AND COVENANTS

Section 3.01. Conditions to the Obligations of the Parent and the Merger Subs.
The obligation of the Parent and the Merger Subs to consummate the Mergers shall
be subject to the satisfaction or waiver by the Parent and the Merger Subs of
each of the conditions set forth below and the performance by the Owner and the
Merging Entity of their obligations set forth below and elsewhere in this
Agreement:

(a) Accuracy of Representations and Warranties. The representations and
warranties of the Owner contained in Section 4.01 shall be true and correct as
of the date of this Agreement and the Closing Date;

 

- 9 -



--------------------------------------------------------------------------------

(b) Owner Compliance. The Owner shall have fully complied with all of its
obligations hereunder required to be performed on or prior to the Closing Date;

(c) Merging Entity Compliance. The Merging Entity shall have fully complied with
all of its obligations hereunder required to be performed on or prior to the
Closing Date;

(d) Splitter Partnership Compliance. The Splitter Partnership shall have fully
complied with all of its obligations hereunder required to be performed on or
prior to the Closing Date;

(e) Initial Public Offering. Other than consummation of the transactions
contemplated hereby, all conditions precedent to the closing of the initial
public offering of the Common Stock shall have been satisfied or irrevocably and
unconditionally waived; and

(f) Certification of Non-Foreign Status. Prior to the Closing, the Owner shall
have provided to the Parent a certification in the form contained in
Section 1.1445-2(b)(2)(iv) of the Treasury Regulations to the effect that the
Owner is not a “foreign person.”

If any of the foregoing conditions have not been satisfied (or waived by the
Parent and the Merger Subs) as of the Closing Date, the Parent and the Merger
Subs shall have the right, in accordance with Section 2.05, to terminate this
Agreement in full and, except as expressly set forth elsewhere in this
Agreement, no party hereto shall thereafter have any obligation under any
provision of this Agreement.

Section 3.02. Conditions to the Obligations of the Merging Entity and the Owner.
The obligation of the Merging Entity and the Owner to consummate the First
Merger shall be subject to the satisfaction or waiver by the Owner of each of
the conditions set forth below and the performance by the Parent and the Merger
Sub I of their obligations set forth below and elsewhere in this Agreement:

(a) Accuracy of Representations and Warranties. The representations and
warranties of the Parent and Merger Sub I contained in Sections 4.02 and 4.03,
respectively, shall be true and correct as of the date of this Agreement and the
Closing Date;

(b) Registration Rights Agreement. The Parent shall have entered into the
Registration Rights Agreement;

(c) Initial Public Offering. Other than consummation of the transactions
contemplated hereby, all conditions precedent to the closing of the initial
public offering of the Common Stock shall have been satisfied or irrevocably and
unconditionally waived other than those in the control of the Owner or the
Merging Entity;

 

- 10 -



--------------------------------------------------------------------------------

(d) Waiver Letter. The Parent shall have executed the Waiver Letter; and

(e) Tax Election. The Parent shall have made an election to treat Merger Sub I
as an association taxable as a corporation for U.S. federal income tax purposes.

Section 3.03. Covenants of the Owner.

(a) Facilitate the Merger. From the date of this Agreement until the earlier to
occur of the Closing or the termination of this Agreement in accordance with the
terms set forth in Section 2.05, the Owner shall not take or fail to take, or
agree or commit to take or fail to take, any action that would reasonably be
expected to, individually or in the aggregate, prevent, materially delay or
materially impede the consummation of the First Merger, the initial public
offering of the Common Stock or the other transactions contemplated by this
Agreement.

(b) Hannon LLC Agreement. The Owner shall not take or fail to take, or agree or
commit to take or fail to take, any action that would reasonably be expected to,
individually or in the aggregate, prevent, materially delay or materially impede
the approval and adoption by Upstream Merger Sub of an amended and restated
limited liability company agreement of Hannon LLC substantially in the form set
forth on Exhibit B of this Agreement to replace the Existing LLC Agreement.

(c) Investor Rights Agreement. The Owner shall not take or fail to take, or
agree or commit to take or fail to take, any action that would reasonably be
expected to, individually or in the aggregate, prevent, materially delay or
materially impede the termination of the Investor Rights Agreement.

(d) Initial Public Offering. The Owner hereby irrevocably and unconditionally
waives any consent, condition or other similar right to approve or delay the
closing of the initial public offering of the Common Stock.

(e) Tax Matters. Without the prior written consent of the Parent, neither the
Owner nor the Merging Entity shall, with respect to the Merging Entity, make or
change (or permit to be made or changed) any Tax election, change (or permit to
be changed) any annual Tax accounting period, adopt or change any method of Tax
accounting, file any amended Tax Return, enter into any closing agreement,
settle any Tax claim or assessment, surrender any right to claim a Tax refund,
offset or other reduction in Tax liability, consent to any extension or waiver
of the limitations period applicable to any Tax claim or assessment or take or
omit to take any other action, if any such action or omission would be
reasonably likely to have the effect of materially increasing the Tax liability
of the Merging Entity, any Merger Sub, the Parent, or any Affiliate of the
Parent. Prior to the Closing, the Merging Entity shall not make any payment of,
or in respect of, any Tax to any person or any Tax Authority, except to the
extent such payment is in respect of a Tax that is due or payable or has been
properly estimated in accordance with applicable law as applied in a manner
consistent with past practice.

(f) Tax Cooperation. Upon the request of the Parent, the Owner shall cause the
Merging Entity and its officers and authorized signatories to cooperate in the
making of an

 

- 11 -



--------------------------------------------------------------------------------

election on IRS Form 8875 to treat each of the Merging Entity and Merger Sub I
as a taxable REIT subsidiary of the Parent, pursuant to Section 856(l) of the
Code, effective as of the effective time of the First Merger.

Section 3.04. Covenants of the Merging Entity.

(a) Facilitate the Merger. From the date of this Agreement until the earlier to
occur of the Closing or the termination of this Agreement in accordance with the
terms set forth in Section 2.05, the Merging Entity shall not take or fail to
take, or agree or commit to take or fail to take, any action that would
reasonably be expected to, individually or in the aggregate, prevent, materially
delay or materially impede the consummation of the Mergers, the initial public
offering of the Common Stock or the other transactions contemplated by this
Agreement.

(b) Hannon LLC Agreement. Effective upon the Closing, the Merging Entity hereby
irrevocably and unconditionally (i) consents to the termination of the Existing
LLC Agreement, (ii) waives all rights under the Existing LLC Agreement other
than its right to have the Merger Consideration issued and delivered to the
Owner and (iii) consents to the approval and adoption by Upstream Merger Sub of
an amended and restated limited liability company agreement of Hannon LLC
substantially in the form set forth on Exhibit B of this Agreement to replace
the Existing LLC Agreement.

(c) Investor Rights Agreement. Upon the Closing, the Merging Entity hereby
irrevocably and unconditionally consents to the termination of the Investor
Rights Agreement and waives all its rights under the Investor Rights Agreement.

(d) Initial Public Offering. The Merging Entity hereby irrevocably and
unconditionally waives any consent, condition or other similar right to approve
or delay the closing of the initial public offering of the Common Stock.

(e) Ownership. From the date of this Agreement until the earlier to occur of the
Closing or the termination of this Agreement in accordance with the terms set
forth in Section 2.05, the Merging Entity shall not transfer (or permit to be
transferred) its equity interests, and shall not issue additional equity
interests. The Merging Entity will not have any outstanding warrants, options,
convertible securities, or any other type of right pursuant to which any person
could acquire any of its equity interests.

(f) Liabilities. As a result of the transactions contemplated by this Agreement,
the Merger Subs will not assume any liability of the Owner, and will not acquire
equity interests in the Merging Entity subject to any liability.

(g) Other Transactions. Prior to the consummation of the First Merger, the
Merging Entity will not (i) pay any dividends or make any other distributions
with respect to its stock, except for the Energysource Distribution, (ii) sell,
encumber, transfer or dispose of any of its assets, (iii) incur, create or
assume any indebtedness, or (iv) take any action that would cause a diminution
in the value of its equity interests.

 

- 12 -



--------------------------------------------------------------------------------

Section 3.05. Covenants of the Splitter Partnership.

(a) Hannon LLC Agreement. Upon the transfer of its ownership interest in the LLC
Equity Interests to the Merging Entity, the Splitter Partnership hereby
irrevocably and unconditionally (i) consents to the termination of the Existing
LLC Agreement, (ii) waives all rights under the Existing LLC Agreement other
than its right to have the Merger Consideration issued and delivered to the
Owner and (iii) consents to the approval and adoption by Upstream Merger Sub of
an amended and restated limited liability company agreement of Hannon LLC
substantially in the form set forth on Exhibit B of this Agreement to replace
the Existing LLC Agreement.

(b) Investor Rights Agreement. Upon the transfer of its ownership interest in
the LLC Equity Interests to the Merging Entity, the Splitter Partnership hereby
irrevocably and unconditionally consents to the termination of the Investor
Rights Agreement and waives all its rights under the Investor Rights Agreement
and the Existing Registration Rights Agreement.

(c) Initial Public Offering. The Splitter Partnership hereby irrevocably and
unconditionally waives any consent, condition or other similar right to approve
or delay the closing of the initial public offering of the Common Stock.

(d) LLC Equity Interests. Between the date of this Agreement and the Closing
Date, the Splitter Partnership shall transfer all of its ownership interest in
the LLC Equity Interests to the Merging Entity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Owner. The Owner hereby
represents and warrants to the Parent and the Merger Subs, as of the date of
this Agreement and the Closing Date, as follows:

(a) Existence and Power. The Merging Entity has been duly formed and validly
exists as a corporation under the laws of the State of Delaware. The Merging
Entity has all power and authority to enter into this Agreement, and all other
documents to be executed and delivered in connection with the transactions that
are the subject of this Agreement, and to perform its obligations in connection
with the transactions that are the subject of this Agreement. The Owner owns all
of the outstanding equity interests in the Merging Entity.

(b) Authorization; No Contravention. The execution and delivery of this
Agreement by the Merging Entity and the performance of its obligations hereunder
have been duly authorized by all requisite corporate action, and all necessary
authorizations, consents, approvals, elections and waivers have been obtained as
of the Closing Date. This Agreement constitutes the valid, legal and binding
obligations of the Merging Entity, enforceable against the Merging Entity in
accordance with its terms, subject to bankruptcy and similar laws affecting the
remedies or resources of creditors generally and principles of equity. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not conflict with, or

 

- 13 -



--------------------------------------------------------------------------------

result in any violation of, or default (with or without notice or lapse of time
or both) under, give rise to a right of termination, cancellation or
acceleration of, or give any Person the right to exercise any remedy under, any
contractual obligation, under: (i) any agreement, order or decree to which the
Merging Entity is a party or such Person is bound or to which any of such
Person’s assets are subject, (ii) the Organizational Documents of the Merging
Entity, or (iii) any law applicable to the Merging Entity. Other than the filing
of the articles of merger and the certificates of merger with respect to the
Mergers in accordance with Section 2.02 hereof and the requisite corporate
action, and all necessary authorizations, consents, approvals, elections and
waivers that have been obtained, no authorization, approvals or consents from,
or registration, declaration or filings with, any lender, partner, member,
shareholder, beneficiary, tenant, creditor, investor, Authority or other Person
is required in order for the Merging Entity to execute and deliver this
Agreement and consummate the transactions contemplated herein.

(c) No Injunction. The Merging Entity is not subject to any order, writ,
judgment, decree, injunction or settlement that could reasonably prohibit the
transactions contemplated hereby.

(d) No Consents. Except for the filing of articles of merger and the
certificates of merger with respect to the Mergers in accordance with
Section 2.02 hereof, no consent, waiver, approval, authorization, order,
license, permit or registration of, qualification, designation, declaration or
filing with, any Person or Governmental Authority or under any applicable Laws
is required to be obtained by the Merging Entity in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby and thereby, except for those consents, waivers, approvals,
authorizations, orders, licenses, permits, registrations, qualifications,
designations, declarations or filings, the failure of which to obtain or to file
would not, individually or in the aggregate, reasonably be expected to have a
Merging Entity Material Adverse Effect.

(e) Ownership of the LLC Equity Interests. As of the Closing Date, the LLC
Equity Interests held by the Merging Entity (i) have been, since the Merging
Entity’s date of formation, and are the only assets owned by the Merging Entity
other than its interests in the Splitter Partnership, Hannon LLC, MissionPoint
HA ES Development Corp. and MissionPoint ES Parallel Fund, L.P. and (ii) except
for the Existing LLC Agreement, the Investor Rights Agreement, the Existing
Registration Rights Agreement and the Splitter Partnership Agreement of Limited
Partnership (collectively, the “Existing Agreements”) and the obligations
pursuant to the Energysource Distribution, are owned free and clear of all
Liens, charges, security interests, mortgages, pledges, options, preemptive
rights, rights of first refusal or first offer, proxies, levies, voting trusts
or agreements, or other adverse claims or restrictions on title or transfer of
any nature whatsoever. Except in connection with the Energysource Distribution
that was completed in December 2012, the Merging Entity has not conducted since
it was formed, does not currently conduct, and will not commence conducting, any
business operations other than with respect to the continuing direct ownership
of its LLC Equity Interests and consummating the transactions contemplated
hereby, including the First Merger.

 

- 14 -



--------------------------------------------------------------------------------

(f) Liabilities. Except for the Existing Agreements and the Energysource
Distribution, since its organization, the Merging Entity has not had any
Liabilities and the Merging Entity does not currently have any Liabilities
(including as transferee of distributions from the Splitter Partnership).

(g) Contracts. Except in connection with the Energysource Distribution, since
its organization, the Merging Entity has not become a party to, entered into or
became bound by, any contract or other arrangement or understanding except for
the Existing Agreements.

(h) Tax Matters.

(i) The Merging Entity has been, since its date of formation, and is, treated
for U.S. federal income tax purposes as a C corporation, and is a “United States
person” (as defined in Section 7701(a)(30) of the Code).

(ii) All Tax Returns required to be filed with any Tax Authority by or on behalf
of the Merging Entity (including, for the avoidance of doubt, any Tax Return
required to be filed with respect to a Tax Group) have been timely filed in
accordance with applicable law, and all such Tax Returns were correct and
complete. All Taxes of the Merging Entity (whether or not shown as due and
payable on such Tax Returns) have been timely paid to the appropriate Tax
Authority.

(iii) The Splitter Partnership has been, from the date of its formation to the
date of its termination, treated as a partnership for U.S. federal, state, and
local income tax purposes, and does not have any tax liabilities.

(iv) The Splitter Partnership never, directly or indirectly, held any asset or
interest in an entity other than its direct or indirect equity interests in
Hannon LLC, Energysource or MissionPoint ES Parallel Fund, L.P. All Tax Returns
of the Splitter Partnership have been filed in a manner consistent with IRS Form
1065 Schedules K-1 and other Tax information the Splitter Partnership has
received from Hannon LLC and Energysource Holdings.

(v) No claim has been made in writing by a Tax Authority that the Merging Entity
may be subject to taxation in a jurisdiction where Tax Returns are not filed by
or on behalf of the Merging Entity.

(vi) No audit or other administrative proceeding is pending or has been
threatened in writing, and no judicial proceeding is pending or has been
threatened in writing, that involves any Tax or Tax Return filed or paid by or
on behalf of the Merging Entity. No closing agreements or Tax rulings have been
requested or received from any Tax Authority with respect to the Merging Entity.

(vii) The Merging Entity has not been a member of a Tax Group and is not
obligated to pay the Taxes of another person by contract, as a transferee, as a
successor or otherwise, including as a result of being a member of a Tax Group.

 

- 15 -



--------------------------------------------------------------------------------

(viii) The Merging Entity has never, directly or indirectly, (a) realized or
derived any item of income or gain or incurred any item of loss or expense other
than through direct or indirect equity interests in Hannon LLC or Energysource
or the Energysource Distribution, (b) held any asset or interest in an entity
other than its direct or indirect equity interests in Hannon LLC, Energysource,
the Splitter Partnership, MissionPoint ES Parallel Fund, L.P. or MissionPoint HA
ES Development I Corp. or (c) incurred any indebtedness or other liability other
than its share of the liabilities of Hannon LLC and Energysource. All Tax
Returns of the Merging Entity have been filed in a manner consistent with IRS
Form 1065 Schedules K-1 and other Tax information the Splitter Partnership has
received from Hannon LLC and Energysource Holdings.

(ix) The Merging Entity has not undergone an ownership change for purposes of
Section 382 of the Code, and no net operating loss of the Merging Entity is
currently subject to a limitation under Section 382 of the Code or similar
provisions of state or local law.

(x) The Merging Entity’s shares of common stock represent the only currently
outstanding equity interests in the Merging Entity.

(i) Accredited Investor. The Owner qualifies as an Accredited Investor and has
affirmatively certified as such and indicated on Exhibit A attached hereto the
basis for such certification and understands the risks of, and other
considerations relating to, the First Merger. The Owner, by reason of its
business and financial experience, together with the business and financial
experience of those persons, if any, retained to represent or advise the Owner:

(i) has such knowledge, sophistication and experience in financial and business
matters and in making investment decisions of this type that the Owner is
capable of evaluating the merits and risks of an investment in the Parent and of
making an informed investment decision;

(ii) is capable of protecting the Owner’s own interest or has engaged
representatives or advisors to assist it in protecting such interests;

(iii) is capable of bearing the economic risk of such investment; and

(iv) in making the Owner’s decision to enter into this Agreement has conducted
its own due diligence, has been represented by competent counsel and financial
advisors and has not relied on oral or written advice from the Parent, the
Merger Subs or their Affiliates, representatives, or agents or on
representations or warranties of the Parent and the Merger Subs other than those
set forth in this Agreement.

(j) Investment For Own Account. The Merger Consideration will be acquired for
investment only and not with a view to, or with any intention of, a distribution
or resale thereof, in whole or in part, or the grant of any participation
therein in violation of the securities laws.

 

- 16 -



--------------------------------------------------------------------------------

(k) Access to Information. The Owner has been afforded:

(i) the opportunity to ask such questions as the Owner has deemed necessary of,
and to receive answers from, representatives of the Parent concerning the terms
and conditions of the issuance and/or delivery of the Merger Consideration; and

(ii) access to information about the Parent and its financial condition and
results of operations sufficient to evaluate the Owner’s investment in, or
receipt of, the Merger Consideration.

(l) Unregistered Securities. The Owner understands that:

(i) the Merger Consideration to be received as contemplated hereunder has not
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws;

(ii) the Parent’s reliance on such exemptions is predicated in part on the
accuracy and completeness of the representations and warranties of the Owner
contained herein;

(iii) the Merger Consideration cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available;

(iv) there may be no public market for the Merger Consideration;

(v) because of the restrictions on transfer or assignment of the Merger
Consideration to be issued hereunder, the economic risk of the Merger
Consideration issued hereby may need to be borne for an indefinite period of
time; and

(vi) certificates (if any) representing the Merger Consideration will bear a
legend substantially similar to the following:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR SUCH STATE SECURITIES LAWS OR
AN EXEMPTION FROM REGISTRATION THEREUNDER.

Section 4.02. Representations and Warranties of the Parent. The Parent hereby
represents and warrants to the Merging Entity, as of the date of this Agreement
and the Closing Date, as follows:

(a) Existence and Power. The Parent has been duly formed and validly exists as a
corporation under the laws of the State of Maryland. The Parent has all power
and authority to

 

- 17 -



--------------------------------------------------------------------------------

enter into this Agreement and all other documents to be executed and delivered
in connection with the transactions that are the subject of this Agreement, and
to perform its obligations in connection with the transactions that are the
subject of this Agreement.

(b) Authorization; No Contravention. The execution and delivery of this
Agreement by the Parent and the performance of its obligations hereunder have
been duly authorized by all requisite corporate action, and all necessary
authorizations, consents, approvals, elections and waivers have been obtained as
of the Closing Date. This Agreement constitutes the valid, legal and binding
obligations of the Parent, enforceable against the Parent in accordance with its
terms, subject to bankruptcy and similar laws affecting the remedies or
resources of creditors generally and principles of equity. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
herein will not conflict with, or result in any violation of, or default (with
or without notice or lapse of time or both) under, give rise to a right of
termination, cancellation or acceleration of, or give any Person the right to
exercise any remedy under, any contractual obligation, under: (i) any agreement,
order or decree to which the Parent is a party or such Person is bound or to
which any of such Person’s assets are subject, (ii) the Organizational Documents
of the Parent, or (iii) any law applicable to the Parent. Other than the filing
of the articles of merger and the certificates of merger with respect to the
Mergers in accordance with Section 2.02 hereof and as may be required for the
consummation of the initial public offering of the Common Stock and the actions
to be take in connection therewith, no authorization, approvals or consents
from, or registration, declaration or filings with, any lender, partner, member,
stockholder, beneficiary, tenant, creditor, investor, Authority or other Person
is required in order for the Parent to execute and deliver this Agreement and
consummate the transactions contemplated herein.

(c) No Consents. Except for the filing of the articles of merger and the
certificates of merger with respect to the Mergers in accordance with
Section 2.02 hereof and as may be required for the consummation of the initial
public offering of the Common Stock and the actions to be taken in connection
therewith, no consent, waiver, approval, authorization, order, license, permit
or registration of, qualification, designation, declaration or filing with, any
Person or Governmental Authority or under any applicable Laws is required to be
obtained by Parent in connection with the execution, delivery and performance of
this Agreement and the transactions contemplated hereby and thereby, except for
those consents, waivers, approvals, authorizations, orders, licenses, permits,
registrations, qualifications, designations, declarations or filings, the
failure of which to obtain or to file would not, individually or in the
aggregate, reasonably be expected to have a Parent Material Adverse Effect.

(d) Merger Consideration. The Merger Consideration to be issued hereunder has
been duly authorized for issuance and, upon such issuance, will be validly
issued, fully paid and nonassessable.

 

- 18 -



--------------------------------------------------------------------------------

Section 4.03. Representations and Warranties of Merger Sub I. Merger Sub I
hereby represents and warrants to the Merging Entity, as of the date of this
Agreement and the Closing Date, as follows:

(a) Existence and Power. Merger Sub I has been duly formed and validly exists as
a limited liability company under the laws of the State of Delaware. Merger Sub
I has all power and authority to enter into this Agreement and all other
documents to be executed and delivered in connection with the transactions that
are the subject of this Agreement, and to perform its obligations in connection
with the transactions that are the subject of this Agreement.

(b) Authorization; No Contravention. The execution and delivery of this
Agreement by Merger Sub I and the performance of its obligations hereunder have
been duly authorized by all requisite limited liability company action, and all
necessary authorizations, consents, approvals, elections and waivers have been
obtained as of the Closing Date. This Agreement constitutes the valid, legal and
binding obligations of Merger Sub I, enforceable against Merger Sub I in
accordance with its terms, subject to bankruptcy and similar laws affecting the
remedies or resources of creditors generally and principles of equity. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not conflict with, or result in any
violation of, or default (with or without notice or lapse of time or both)
under, give rise to a right of termination, cancellation or acceleration of, or
give any Person the right to exercise any remedy under, any contractual
obligation, under: (i) any agreement, order or decree to which Merger Sub I is a
party or such Person is bound or to which any of such Person’s assets are
subject, (ii) the Organizational Documents of Merger Sub I, or (iii) any law
applicable to Merger Sub I. Other than the filing of the articles of merger and
the certificates of merger with respect to the Mergers in accordance with
Section 2.02 hereof, no authorization, approvals or consents from, or
registration, declaration or filings with, any lender, partner, member,
stockholder, beneficiary, tenant, creditor, investor, Authority or other Person
is required in order for Merger Sub I to execute and deliver this Agreement and
consummate the transactions contemplated herein.

(c) No Consents. Except for the filing of the articles of merger and the
certificates of merger with respect to the Mergers in accordance with
Section 2.02 hereof, no consent, waiver, approval, authorization, order,
license, permit or registration of, qualification, designation, declaration or
filing with, any Person or Governmental Authority or under any applicable Laws
is required to be obtained by Merger Sub I in connection with the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby and thereby, except for those consents, waivers, approvals,
authorizations, orders, licenses, permits, registrations, qualifications,
designations, declarations or filings, the failure of which to obtain or to file
would not, individually or in the aggregate, reasonably be expected to have a
Merger Sub Material Adverse Effect.

ARTICLE V

DEFAULTS AND REMEDIES

Section 5.01. Default by the Merging Entity, the Owner or the Splitter
Partnership. If the Closing is not consummated because of a default by the
Merging Entity, the Owner or the Splitter Partnership under this Agreement, then
the Parent and the Merger Subs may either (i) seek specific performance of this
Agreement by requiring the Merging Entity to assign the LLC Equity Interests to
Upstream Merger Sub and in connection therewith the Owner shall reimburse the
Parent

 

- 19 -



--------------------------------------------------------------------------------

and the Merger Subs for the actual out-of-pocket expenses incurred by the Parent
or the Merger Subs in connection with seeking such specific performance, or
(ii) terminate this Agreement in full and, except as expressly set forth
elsewhere in this Agreement, no party hereto shall thereafter have any
obligation under any provision of this Agreement.

ARTICLE VI

TAX MATTERS

Section 6.01. Tax Returns. The Owner shall prepare in accordance with applicable
law and timely file any Tax Returns of the Merging Entity with respect to
Pre-Closing Tax Periods. The Owner will provide a copy of any such Tax Return to
the Parent for its review and comment at least 15 days prior to filing such Tax
Return. In the case of any Tax Return for a Pre-Closing Tax Period, the Owners
shall pay to the relevant Tax Authority the amount of Tax shown as due on such
Tax Return no later than 5 days prior to the time such Tax Return is due.

Section 6.02. Tax Sharing. Any and all Tax sharing agreements or arrangements to
which the Merger Entity is a party shall be terminated as of the Closing Date.
After the Closing Date, the Merging Entity shall not have any further rights or
liabilities thereunder.

Section 6.03. Cooperation on Tax Matters. The Parent and the Owner shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the preparation and filing of any Tax Return and any audit or
other proceeding with respect to Taxes. Such cooperation shall include making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Parent and
the Owner agree that for each taxable period first ending after the Closing Date
and for all prior taxable periods until the later of (i) the expiration of the
period of limitations for the assessment of Taxes applicable to the relevant
taxable periods to which such Tax Returns and other documents relate, without
regard to extensions except to the extent notified by the other party in writing
of such extensions for the respective Tax periods (or, if longer, as required by
any record retention agreements entered into with any Tax Authority), or
(ii) eight years following the due date (without extension) for such Tax
Returns, not to destroy or otherwise dispose of (and to cause their respective
Affiliates not to destroy or otherwise dispose of) any books or records with
respect to Tax matters pertinent to the Merging Entity, unless they shall first
offer in writing to surrender such books and records to such other party and
such other party does not agree in writing to take possession thereof during the
45 day period after such offer is made.

Section 6.04. Special Tax Indemnity.

(a) Subject to Section 6.05, from and after the Closing Date, ES Partnership
shall indemnify the Indemnified Parties and hold them harmless from and against
all liability for any Taxes imposed on or payable by or with respect to the
Merging Entity for any Pre-Closing Tax Periods in connection with or as a result
of the Energysource Distribution, and any Losses, liabilities, costs and
expenses, including reasonable attorneys’ fees, incurred or arising in
connection with or in respect of the assessment, assertion, contest or
imposition of a Tax described in this Section 6.04(a)

 

- 20 -



--------------------------------------------------------------------------------

(collectively, a “Special Tax Loss”). ES Partnership’s indemnification
obligation pursuant to this Section 6.04 shall be secured by a pledge of its
equity interests in Energysource in accordance with the terms and conditions of
a pledge agreement to be entered into between the Parent and ES Partnership.
Such pledge agreement shall include mutually acceptable provisions providing for
the termination of both the pledge and ES Partnership’s indemnification
obligations under this Agreement upon the Owner or one of its Affiliates
agreeing to indemnify the Indemnified Parties in a manner consistent with this
section including providing alternative collateral or other reasonably
satisfactory arrangements securing such indemnification obligation.

(b) Not later than 30 days after receipt by the Owner of written notice from the
Parent stating that any Special Tax Loss has been incurred by any of the Persons
specified in Section 6.04(a) and the amount thereof, ES Partnership shall
discharge its indemnification obligation with respect to such Special Tax Loss
by paying to the Parent an amount equal to the amount of such Special Tax Loss.
The payment by the Parent or any of the other Persons specified in
Section 6.04(a) of any Special Tax Loss shall not relieve ES Partnership of its
obligation under this Section 6.04.

(c) The Parent agrees to give prompt notice to the Owner, with respect to the
Merging Entity, of any Special Tax Loss or the assertion of any claim, or the
commencement of any suit, action or proceeding in respect of which indemnity may
be sought under this Section 6.04 or Section 7.01 (solely with respect to a
breach of a representation or warranty in Section 4.01(h)) (a “Tax Proceeding”)
and will give the Owner such information with respect thereto as the Owner may
reasonably request. The Owner may assume the defense of any such suit, action or
proceeding (including any Tax audit) that relates to a Pre-Closing Tax Period;
provided that (x) the Owner shall thereafter consult with the Parent upon the
Parent’s reasonable request for such consultation from time to time with respect
to such suit, action or proceeding (including any Tax audit) and (y) the Owner
shall not, without the Parent’s consent, agree to any settlement with respect to
any Tax if such settlement could adversely affect the Tax liability of any
Indemnified Party (including, effective upon the Closing, the Merging Entity).
If the Owner assumes such defense, (i) the Parent shall have the right (but not
the duty) to participate in the defense thereof and to employ counsel, at its
own expense, separate from the counsel employed by the Owner and (ii) the Owner
shall not assert that the Special Tax Loss, or any portion thereof, with respect
to which the Parent seeks indemnification is not within the ambit of this
Section 6.04. For avoidance of doubt, unless and until the Owner notifies the
Parent in writing of the Owner’s decision to exercise the control and
participation rights described in this Section 6.04(d), the Parent shall be
entitled to take such actions as it decides are reasonable with respect to such
suit, action or proceeding, including paying, compromising or contesting the Tax
at issue. Whether or not the Owner chooses to defend or prosecute any claim, all
of the parties hereto shall cooperate in the defense or prosecution thereof.

(d) Notwithstanding anything to the contrary in this Agreement, Section 6.04 and
not Sections 7.01 and 7.02 shall govern indemnification of the Indemnified
Parties in respect of Special Tax Losses and the conduct of Tax Proceedings
resulting therefrom.

 

- 21 -



--------------------------------------------------------------------------------

Section 6.05. Survival. This Article VI shall survive until three calendar years
after the Owner’s filing of the Merging Entity’s U.S. federal income tax return
for the taxable year that includes the Energysource Distribution.

ARTICLE VII

INDEMNIFICATION

Section 7.01. Indemnification. Subject to the limitations provided below, from
and after the Closing Date, the Owner agrees to indemnify, defend and hold
harmless each of the Indemnified Parties from and against all Losses that are
incurred or suffered by any of them based upon, arising out of, in connection
with or by reason of (i) the breach of any of the representations or warranties
of the Owner or the Merging Entity under this Agreement or (ii) any breach by
the Owner of its obligations under this Agreement; provided, however, that the
maximum aggregate liability of the Indemnifying Party under this Section 7.01,
the Parallel Fund II Merger Agreement and the Contribution Agreement shall not
exceed $1,000,000. The Owner’s indemnification obligation pursuant to this
Section 7.01 shall be secured by a pledge of the Merger Consideration in
accordance with the terms and conditions of a pledge agreement to be entered
into between the Parent and the Owner.

Section 7.02. Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under this Article VII shall be asserted and resolved as
follows:

(a) If an Indemnified Party intends to seek indemnification under this Article
VII, it shall promptly notify the Owner in writing of such claim. The failure to
provide such notice will not affect any rights hereunder except to the extent
the Owner is materially prejudiced thereby.

(b) If such claim involves a claim by a third-party against the Indemnified
Party, the Owner shall, within ten days after receipt of such notice and upon
notice to the Indemnified Party, assume, with counsel reasonably satisfactory to
the Indemnified Party, at the sole cost and expense of the Owner, the settlement
or defense thereof (in which case any Loss associated therewith shall be the
sole responsibility of the Owner), provided that the Indemnified Party may
participate in such settlement or defense through counsel chosen by it. If the
Indemnified Party determines in good faith that representation by the Owner’s
counsel of (i) the Indemnifying Party and (ii) the Indemnified Party may present
such counsel with a conflict of interest, then the Owner shall pay the
reasonable fees and expenses of the Indemnified Party’s counsel. Notwithstanding
the foregoing, (i) the Indemnified Party may, at the sole cost and expense of
the Owner, at any time prior to the delivery of the notice referred to in the
first sentence of this Section 7.02(b) by the Owner, file any motion, answer or
other pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests, (ii) the
Indemnified Party may take over the control of the defense or settlement of a
third-party claim at any time if it irrevocably waives its right to indemnity
under this Article VII with respect to such claim and (iii) the Owner may not,
without the consent of the Indemnified Party, settle or compromise any action or
consent to the entry of any judgment. So long as the Owner is contesting any
such claim in good faith, the Indemnified Party shall not pay or settle any such
claim without the Owner’s

 

- 22 -



--------------------------------------------------------------------------------

consent, such consent not to be unreasonably withheld. Notwithstanding the
foregoing, if the compromise or settlement of a third-party claim could
reasonably be expected to adversely affect the status of the Parent as a real
estate investment trust within the meaning of Section 856 of the Code, then the
Parent shall make such decision to compromise or settle the third-party claim
without the need to obtain the other party’s consent. If the Owner is not
entitled to assume the defense of the claim pursuant to the foregoing provisions
or is entitled but does not contest such claim in good faith (including if the
Owner does not notify the Indemnified Party of its assumption of the defense of
such claim within the ten-day period set forth above), then the Indemnified
Party may conduct and control, through counsel of its own choosing and at the
expense of the Owner, the settlement or defense thereof, and the Owner shall
cooperate with it in connection therewith. The failure of the Indemnified Party
to participate in, conduct or control such defense shall not relieve the Owner
of any obligation it may have hereunder. Any defense costs required to be paid
by the Owner shall be paid as incurred, promptly against delivery of invoices
therefor. Notwithstanding the foregoing, any indemnification chosen by a
third-party with respect to any breach of a representation or warranty in
Section 4.01(h) shall be governed by Section 6.04(c).

Section 7.03. Survival. This Article VII shall survive until six months
following the Closing or the termination of the parties’ obligations to
consummate the transactions contemplated by this Agreement. Except as provided
otherwise in this Agreement, all representations and warranties contained in
this Agreement shall survive the Closing for a period of one-year and shall not
be deemed to be merged into or waived by the instruments of the Closing.

Section 7.04. Waiver of Claims. Deliverance of the Merger Consideration provided
in this Agreement shall serve to waive all claims against the Parent, the
Operating Partnership, the Merger Subs and Hannon LLC.

Section 7.05. Character of Indemnity Payments. The parties agree that any
indemnification payments made with respect to this Agreement shall be treated
for all Tax purposes as an adjustment to the Merger Consideration, unless
otherwise required by law (including by a determination of a Tax Authority that,
under applicable law, is not subject to further review or appeal). If an
indemnification payment by law cannot be treated as an adjustment to the Merger
Consideration, the Indemnifying Party will pay an amount to the Indemnified
Party that reflects the hypothetical Tax consequences of the receipt or accrual
of such indemnification payment, using the maximum applicable statutory rate
(or, in the case of an item that affects more than one Tax, rates) of Tax and
reflecting, for example, the effect of deductions available for Taxes such as
state and local income Taxes.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Marketing. Neither the Owner nor the Merging Entity shall market
the LLC Equity Interests for sale or entertain or discuss any offer to purchase
or acquire the LLC Equity Interests with any Person other than the Parent, the
Merger Subs and their Affiliates unless this Agreement is terminated in
accordance with the terms set forth in Section 2.05.

 

- 23 -



--------------------------------------------------------------------------------

Section 8.02. Entire Agreement; No Amendment. This Agreement and the
Registration Rights Agreement represents the entire agreement among each of the
parties hereto with respect to the subject matter hereof. It is expressly
understood that no representations, warranties, guarantees or other statements
shall be valid or binding upon a party unless expressly set forth in this
Agreement or the Registration Rights Agreement. It is further understood that
any prior agreements or understandings between the parties with respect to the
subject matter hereof have merged in this Agreement and the Registration Rights
Agreement which fully expresses the entire agreement of the parties hereto as to
the subject matter hereof and supersedes all such prior agreements and
understandings. This Agreement may not be amended, modified or otherwise altered
except by a written agreement signed by the party hereto against whom
enforcement is sought.

Section 8.03. Certain Expenses. Except as otherwise agreed by the parties
herein, each party hereto will pay all of its own expenses incurred in
connection with this Agreement and the transactions contemplated hereby (whether
or not the Closing shall take place), including, without limitation, all costs
and expenses herein stated to be borne by such party and all of its respective
accounting, legal, investigatory and appraisal fees.

Section 8.04. Transfer Taxes. All transfer, registration, stamp, documentary,
sales, use and similar Taxes (including all applicable real estate transfer or
gains Taxes and transfer Taxes), any penalties, interest and additions to Tax,
and fees incurred in connection with the Mergers shall be the responsibility of
and be timely paid 50% by the Owner, on one hand, and 50% by the Parent, on the
other hand. The Owner and the Parent shall cooperate in the timely making of all
filings, returns, reports and forms as may be required in connection therewith.

Section 8.05. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
with proof of delivery thereof (any notice or communication so delivered being
deemed to have been received at the time delivered), or sent by United States
certified mail, return receipt requested, postage prepaid (any notice or
communication so sent being deemed to have been received two Business Days after
mailing in the United States), with failure or refusal to accept delivery to
constitute delivery for all purposes of this Agreement, addressed to the
respective parties as follows:

If to the Owner, Merging Entity or the Splitter Partnership, to the address
listed on the

Owner, Merging Entity and Splitter

Partnership’s signature page to this Agreement.

If to the Parent or any Merger Sub, to:

Hannon Armstrong Sustainable Infrastructure Capital, Inc.

Attention: Office of the General Counsel

1906 Towne Centre Blvd

Suite 370

Annapolis, MD 21401

with a copy to:

Jay L. Bernstein

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

 

- 24 -



--------------------------------------------------------------------------------

Section 8.06. No Assignment. Except as provided in this Section below, neither
this Agreement nor any of the rights or obligations hereunder may be assigned by
any party hereto without the prior written consent of the other parties.

Section 8.07. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Maryland without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Maryland or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the State of Maryland.

Section 8.08. Multiple Counterparts. This Agreement may be executed in multiple
counterparts. If so executed, all of such counterparts shall constitute but one
agreement, and, in proving this Agreement, it shall not be necessary to produce
or account for more than one such counterpart. To facilitate execution of this
Agreement, the parties may execute and exchange by facsimile or electronic mail
PDF copies of counterparts of the signature pages.

Section 8.09. Further Assurances. From and after the date of this Agreement and
after the Closing, the parties hereto shall take such further actions and
execute and deliver such further documents and instruments as may be reasonably
requested by the other parties and are reasonably necessary to provide to the
respective parties hereto the benefits intended to be afforded hereby,
including, without limitation, all books and records relating to the LLC Equity
Interests.

Section 8.10. Miscellaneous. Whenever herein the singular number is used, the
same shall include the plural, and the plural shall include the singular where
appropriate, and words of any gender shall include the other gender when
appropriate. The headings of the Articles and the Sections contained in this
Agreement are for convenience only and shall not be taken into account in
determining the meaning of any provision of this Agreement. The words “hereof”
and “herein” refer to this entire Agreement and not merely the Section in which
such words appear. If the last day for performance of any obligation hereunder
is not a Business Day, then the deadline for such performance or the expiration
of the applicable period or date shall be extended to the next Business Day.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns. The Exhibits attached hereto are hereby incorporated herein and shall
be deemed a part of this Agreement.

Section 8.11. Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable, this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement.

 

- 25 -



--------------------------------------------------------------------------------

Section 8.12. Attorneys’ Fees. If this Agreement or the transactions
contemplated herein give rise to a lawsuit, arbitration or other legal
proceeding between the parties hereto, the prevailing party shall be entitled to
recover its costs and reasonable attorney fees in addition to any other judgment
of the court or arbitrator(s).

Section 8.13. Waiver of Jury Trial. To the fullest extent permitted by
applicable law, the parties hereto waive trial by jury in any action, proceeding
or counterclaim brought by any party(ies) against any other party(ies) on any
matter arising out of or in any way connected with this Agreement or the
relationship of the parties created hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC. By:  

/s/ Jeffrey W. Eckel

  Name:   Jeffrey W. Eckel   Title:   President and Chief Executive Officer

HA MERGER SUB I LLC By:   Hannon Armstrong Sustainable Infrastructure Capital,
Inc., its sole member     By:  

/s/ Jeffrey W. Eckel

      Name:   Jeffrey W. Eckel       Title:   President and Chief Executive
Officer HA MERGER SUB III LLC By:   Hannon Armstrong Sustainable Infrastructure
Capital, Inc., its sole member     By:  

/s/ Jeffrey W. Eckel

      Name:   Jeffrey W. Eckel       Title:   President and Chief Executive
Officer

 

[SIGNATURE PAGE – HA-MP FUND I MERGER AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

MISSIONPOINT HA PARALLEL FUND, LLC By:   MissionPoint Capital Partners LLC, its
Manager By:  

/s/ Jesse Fink

  Name:   Jesse Fink   Title:   Executive Committee Member By:  

/s/ Mark Cirilli

  Name:   Mark Cirilli   Title:   Executive Committee Member

 

[SIGNATURE PAGE – HA-MP FUND I MERGER AGREEMENT]



--------------------------------------------------------------------------------

MISSIONPOINT HA PARALLEL FUND I CORP. By:  

/s/ Mark Cirilli

Name:   Mark Cirilli Title:   President MISSIONPOINT ES PARALLEL FUND I, L.P.
By: MPCP I GP, LLC, its General Partner By: MissionPoint Capital Partners LLC,
its Manager By:  

/s/ Jesse Fink

Name:   Jesse Fink Title:   Executive Committee Member By:  

/s/ Mark Cirilli

Name:   Mark Cirilli Title:   Executive Committee Member

MISSIONPOINT HA PARALLEL FUND, L.P. By:   MPCP I GP, LLC, its General Partner
By:   MissionPoint Capital Partners LLC, its Manager By:  

/s/ Jesse Fink

  Name:   Jesse Fink   Title:   Executive Committee Member By:  

/s/ Mark Cirilli

  Name:   Mark Cirilli   Title:   Executive Committee Member

 

[SIGNATURE PAGE – HA-MP FUND I MERGER AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

I am an Accredited Investor (as defined in Rule 501 of Regulation D promulgated
under the Securities Act) because I hereby certify that (check all appropriate
descriptions that apply):

 

¨  

a bank, as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in an individual or a fiduciary capacity.

 

¨  

a broker or dealer registered under Section 15 of the Securities Exchange Act of
1934, as amended.

 

¨  

an insurance company, as defined in Section 2(13) of the Securities Act.

 

¨  

an investment company registered under the Investment Company Act of 1940 or a
business development company, as defined in Section 2(a)(48) of that act.

 

¨  

a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

¨  

a plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if the plan has total assets in excess of $5 million.

 

¨  

an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is being made
by a plan fiduciary, as defined in Section 3(21) of such act, and the plan
fiduciary is either a bank, an insurance company, or a registered investment
adviser, or if the employee benefit plan has total assets in excess of $5
million.

 

¨  

a private business development company, as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 

¨  

a corporation, Massachusetts or similar business trust, or partnership, or an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, that was not formed for the specific purpose of acquiring the
Securities, and that has total assets in excess of $5 million.

 

¨  

a trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

 

¨  

an entity in which all of the equity owners are accredited investors and meet
the criteria listed above.

 

Exh. A-1



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF HANNON ARMSTRONG CAPITAL LLC

This Amended and Restated Limited Liability Company Agreement (“Agreement”) of
Hannon Armstrong Capital LLC (the “LLC”), effective as of April 23, 2013 (the
“Effective Date”), is entered into by HA Merger Sub III LLC, as the sole member
of the LLC (the “Member”).

WHEREAS, the LLC was formed as a limited liability company on August 7, 2000 by
filing Articles of Organization with the State Department of Assessments and
Taxation of Maryland pursuant to and in accordance with the Maryland Limited
Liability Company Act, as amended from time to time (the “Act”);

WHEREAS, the Member, being the sole Member of the LLC, has determined that it is
in the best interests of the LLC to amend and restate the LLC’s Third Amended
and Restated Operating Agreement, dated as of April 26, 2010, as amended, and
that the membership in and management of the LLC shall now and hereafter be
governed by the terms set forth herein.

NOW, THEREFORE, the Member agrees as follows:

1. Name. The name of the LLC is Hannon Armstrong Capital LLC.

2. Purpose. The purpose of the LLC is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act and to engage
in any and all activities necessary or incidental thereto.

3. Principal Office; Resident Agent.

(a) Principal Office. The location of the principal office of the LLC in the
State of Maryland shall be 1906 Towne Centre Blvd, Suite 370, Annapolis, MD
21401, or such other location as the Member may from time to time designate.

(b) Resident Agent. The name of the resident agent of the LLC in the State of
Maryland is CSC-Lawyers Incorporating Service Company, located at 7 St. Paul
Street, Suite 1660, Baltimore, MD 21202, or such other resident agent as the
Member may from time to time designate.

 

Exh. B-1



--------------------------------------------------------------------------------

4. Members.

(a) Member. The name and the business, residence or mailing address of the
Member are as follows:

 

Name

  

Address

Hannon Armstrong Sustainable Infrastructure, L.P.   

1906 Towne Centre Blvd, Suite 370,

Annapolis, MD 21401

(b) Additional Members. One or more additional members may be admitted to the
LLC with the consent of the Member. Prior to the admission of any such
additional members to the LLC, the Member shall amend this Agreement to make
such changes as the Member shall determine to reflect the fact that the LLC
shall have such additional members. Each additional member shall execute and
deliver a supplement or counterpart to this Agreement, as necessary.

(c) Membership Interests; Certificates. To the extent permitted by the Act,
notwithstanding any showing that distributions under a charging order upon any
economic interest of the LLC will not pay the amount owed to the creditor within
a reasonable time, no economic interest in the LLC shall be subject to
foreclosure. The LLC will not issue any certificates to evidence ownership of
the membership interests.

5. Management.

(a) Authority and Powers of the Member. The Member shall have exclusive and
complete authority and discretion to manage the operations and affairs of the
LLC and to make all decisions regarding the business of the LLC. Any action
taken by the Member shall constitute the act of and serve to bind the LLC. The
Member shall have all rights and powers of a member under the Act, and shall
have such authority, rights and powers in the management of the LLC to do any
and all other acts and things necessary, proper, convenient or advisable to
effectuate the purposes of this Agreement.

(b) Duties and Obligations of Member. To the maximum extent permitted under the
Act, the only duties of the Member in its capacity as a member of the LLC,
fiduciary or otherwise, are to perform its contractual obligations as expressly
set forth in this Agreement in accordance with the duties of care and loyalty as
set forth in this Section 5(b). Such duties are owed by the Member to the LLC
and its members and shall not be enforceable otherwise than by the LLC or a
member of the LLC. To the maximum extent permitted under the Act, the Member
shall have no duties in its capacity as a member of the LLC, fiduciary or
otherwise, to any individual or entity (each such individual or entity and the
heirs, personal representatives, successors and assigns of such individual or
entity, a “Person”) other than the LLC and its members (including any creditor
of the LLC or any such member, or any assignee of any interest in the LLC). No
director, officer, member, manager, affiliate or agent of the Member shall have
any duties directly to the LLC or any member of the LLC, or to any other Person
(including any creditor of the LLC or any Member, or any assignee of any
interest in the LLC).

 

Exh. B-2



--------------------------------------------------------------------------------

(i) Duty of Care. The Member’s duty of care is limited to refraining from
engaging in grossly negligent or reckless conduct, intentional misconduct or
knowing violation of law in the discharge of its contractual obligations as
expressly set forth in this Agreement. None of the Member or its agents or
affiliates shall be expected to devote his, her or its full time to the
performance of such duties.

(ii) Duty of Loyalty. The Member’s duty of loyalty is limited to refraining from
appropriating the property or assets of the LLC to the benefit of any other
Person and without benefit to the LLC. An action of the Member, in its capacity
as such, does not violate the Member’s duty of loyalty solely because the
Member’s conduct also furthers the Member’s own interests.

(c) Election of Officers; Delegation of Authority. The Member may, from time to
time, designate one or more officers with such titles as may be designated by
the Member to act in the name of the LLC with such authority as may be delegated
to such officers by the Member (each such designated person, an “Officer”). Any
such Officer shall act pursuant to such delegated authority until such Officer
is removed by the Member. Any action taken by an Officer designated by the
Member pursuant to authority delegated to such Officer shall constitute the act
of and serve to bind the LLC. Persons dealing with the LLC are entitled to rely
conclusively on the power and authority of any officer set forth in this
Agreement and any instrument designating such officer and the authority
delegated to him, her or it.

6. Liability of Member; Indemnification.

(a) Liability of Member. To the fullest extent permitted under the Act, the
Member, whether acting as the Member, in its capacity as the manager of the LLC,
or in any other capacity, shall not be liable for any debts, obligations or
liabilities of the LLC or each other, whether arising in tort, contract or
otherwise, solely by reason of being a Member.

(b) Indemnification. To the fullest extent permitted under the Act, the Member,
its officers, its directors and any person acting on behalf of the Member
(irrespective of the capacity in which it acts) shall be entitled to
indemnification and advancement of expenses from the LLC for and against any
loss, damage, claim or expense (including attorneys’ fees) whatsoever incurred
by the Member relating to or arising out of any act or omission or alleged acts
or omissions (whether or not constituting negligence or gross negligence)
performed or omitted by the Member on behalf of the LLC; provided, however, that
any indemnity under this Section 6(b) shall be provided out of and to the extent
of LLC assets only, and neither the Member nor any other person shall have any
personal liability on account thereof.

7. Term. The term of the LLC shall be perpetual unless the LLC is dissolved and
terminated in accordance with Section 11.

8. Capital Contributions. The Member shall not be required to contribute any
additional capital to the LLC, and except as set forth in the Act, no Member
shall have any personal liability for any obligations of the LLC. No Member
shall be paid interest on its capital contributions.

 

Exh. B-3



--------------------------------------------------------------------------------

9. Tax Status; Income and Deductions.

(a) Tax Status. As long as the LLC has only one member, it is the intention of
the LLC and the Member that the LLC be treated as a disregarded entity for
federal and all relevant state tax purposes and neither the LLC nor the Member
shall take any action or make any election which is inconsistent with such tax
treatment. All provisions of this Agreement are to be construed so as to
preserve the LLC’s tax status as a disregarded entity.

(b) Income and Deductions. All items of income, gain, loss, deduction and credit
of the LLC (including, without limitation, items not subject to federal or state
income tax) shall be treated for federal and all relevant state income tax
purposes as items of income, gain, loss, deduction and credit of the Member.

10. Distributions. Distributions shall be made to the Member at the times and in
the amounts determined by the Member.

11. Dissolution; Liquidation.

(a) The LLC shall dissolve, and its affairs shall be wound up upon the first to
occur of the following: (i) the written consent of the Member or (ii) any other
event or circumstance giving rise to the dissolution of the LLC under the Act,
unless the LLC’s existence is continued pursuant to the Act.

(b) Upon dissolution of the LLC, the LLC shall immediately commence to wind up
its affairs and the Member shall promptly liquidate the business of the LLC.
During the period of the winding up of the affairs of the LLC, the rights and
obligations of the Member under this Agreement shall continue.

(c) In the event of dissolution, the LLC shall conduct only such activities as
are necessary to wind up its affairs (including the sale of the assets of the
LLC in an orderly manner), and the assets of the LLC shall be applied as
follows: (i) first, to creditors, to the extent otherwise permitted by law, in
satisfaction of liabilities of the LLC (whether by payment or the making of
reasonable provision for payment thereof); and (ii) thereafter, to the Member.

(d) Upon the completion of the winding up of the LLC, the Member shall file
Articles of Dissolution in accordance with the Act.

12. Miscellaneous.

(a) Amendments. Amendments to this Agreement may be made only with the consent
of the Member.

(b) Governing Law. This Agreement shall be governed by the laws of the State of
Maryland.

(c) Severability. In the event that any provision of this Agreement shall be
declared to be invalid, illegal or unenforceable, such provision shall survive
to the extent it is not so declared, and the validity, legality and
enforceability of the other provisions hereof shall not in any way be affected
or impaired thereby, unless such action would substantially impair the benefits
to any party of the remaining provisions of this Agreement.

 

Exh. B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement to be effective
as of the date first above written.

 

HA MERGER SUB III LLC By:   Hannon Armstrong Sustainable Infrastructure Capital,
Inc., its sole member     By:  

/s/ Jeffrey W. Eckel

      Name:   Jeffrey W. Eckel       Title:   President and Chief Executive
Officer

 

Exh. B-5